In re Walker, Jeffrey; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 264-792.
The relator represents that the district court has failed to act timely on a supplemental memorandum in support of an application for post conviction relief filed October 22, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the supplement. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the supplemental memorandum which is herewith transferred to the district court.